                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION

Cathlena Jenkins Bright,                                 Civil Action No. 6:17-1431-CMC

                           Plaintiff,
               vs.                                          OPINION AND ORDER

Nancy A. Berryhill,
Acting Commissioner of Social Security
Administration,
                     Defendant.

       Through this action, Plaintiff seeks judicial review of the final decision of the

Commissioner of Social Security denying her claim for Disability Insurance Benefits (“DIB”)

and Supplemental Security Income (“SSI”). Plaintiff appealed pursuant to 42 U.S.C. §§ 405(g).

The matter is currently before the court for review of the Report and Recommendation

(“Report”) of Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C. §

636(b)(1)(B) and Local Rules 73.02(B)(2)(a) and 83.VII.02, et seq., D.S.C.

       The Report, filed on September 5, 2018, recommends that the decision of the

Commissioner be affirmed. ECF No. 43. The Magistrate Judge advised the parties of the

procedures and requirements for filing objections to the Report and the serious consequences if

they failed to do so. Plaintiff filed no objections by the deadline, and the court entered an Order

adopting the Report and affirming the Commissioner. ECF No. 43. However, it was determined

there was no record of the Report being mailed to Plaintiff when it was filed. Therefore, the

Order was vacated on October 4, 2018, and the court directed the Clerk to send a copy of the

Report to Plaintiff and allowed fourteen days for Plaintiff to file any objections to the Report.

ECF No. 50. The same day, the court received a Reply by Plaintiff to the Order. ECF No. 54.
On October 16, 2018, Plaintiff filed objections to the Report. ECF No. 56.1 On October 30,

2018, the Commissioner filed a response to Plaintiff’s objections. ECF No. 60. Plaintiff filed a

“response brief” on November 6, 2018, requesting her “objections be granted,” and an additional

“response brief” on November 7, reiterating her evidence. ECF Nos. 65, 67. For the reasons

stated below, the court adopts the Report and affirms the decision of the Commissioner.

                                            Standard

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge,

or recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The

court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must ‘only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).




1
  Plaintiff also filed a pro se motion for discovery on October 19, 2019. ECF No. 59. Defendant
filed a response on October 30, 2018. In view of the court’s decision below, that motion is moot.

                                                2
       The role of the federal judiciary in the administrative scheme established by the Social

Security Act is a limited one. Section 205(g) of the Act provides, “[t]he findings of the Secretary

as to any fact, if supported by substantial evidence, shall be conclusive . . . .”2 42 U.S.C. §

405(g). The court must uphold the Commissioner’s decision as long as it was supported by

substantial evidence and reached through the application of the correct legal standard. Johnson

v. Barnhart, 434 F.3d 650 (4th Cir. 2005). This standard precludes a de novo review of the

factual circumstances that substitutes the court’s findings for those of the Commissioner. Vitek

v. Finch, 438 F.2d 1157 (4th Cir. 1971). “From this it does not follow, however, that the

findings of the administrative agency are to be mechanically accepted. The statutorily granted

right of review contemplates more than an uncritical rubber stamping of the administrative

action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not abdicate

their responsibility to give careful scrutiny to the whole record to assure that there is a sound

foundation for the [Commissioner’s] findings, and that his conclusion is rational.” Vitek, 438

F.2d at 1157-58. However, the court does not “reweigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of the ALJ.” Johnson, 434 F.3d at 653.

“Where conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Id.

                                           Background



2
  “Substantial evidence has been defined innumerable times as more than a scintilla, but less than
a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964).

                                                  3
       Plaintiff initially applied for DIB on November 6, 2007, alleging disability as of March 1,

2006. After a hearing, the Administrative Law Judge (“ALJ”) issued an Order on March 12,

2010, and found Plaintiff was not under a disability. The Appeals Council denied review, and

Plaintiff did not appeal that decision. On September 30, 2010, Plaintiff filed applications for

DIB and Social Security Income (“SSI”), alleging disability as of March 2, 2006.              Her

applications were denied on December 21, 2010, and she did not appeal that determination.

       The applications for DIB and SSI subject to the instant appeal were filed November 6,

2013, alleging she was unable to work as of March 1, 2006. Her applications were denied

initially and on reconsideration. After a hearing on September 10, 2015, the ALJ issued a

decision on January 8, 2016, finding res judicata applied from March 1, 2006 to March 12, 2010,

and Plaintiff was not disabled within the meaning of the Act from March 12, 2010 through the

date of decision. Plaintiff requested review by the Appeals Council, which was denied, making

the determination of the ALJ the final decision of the Commissioner. Plaintiff filed this action

pro se on June 1, 2017. ECF No. 1.

                                           Discussion

       The Magistrate Judge recommends the court affirm the Commissioner’s decision. Before

the court vacated its initial Order affirming the commissioner, Plaintiff filed a Reply to the

Order, arguing she had “demonstrated [she] suffered a physical and mental disability,” noted the

undersigned is not a Judge in Colleton County, and requested “the court and the Honorable Judge




                                                4
Kevin F. McDonald to make their decision and affirm Cathlena Jenkins Bright for their final

decision.”3 ECF No. 54. After she received notice the Order was being vacated, Plaintiff filed

objections to the Report, objecting to essentially every sentence of the Report with legalese-type

arguments, including “best evidence rule” and “hearsay.” ECF No. 56. Construed liberally,

Plaintiff appears to be making the following legal4 arguments: (1) the record reflects Plaintiff

was under a disability; (2) the Report did not include medical records showing health problems,

including examples revealing “advanced degeneration” of her cervical spine and details from a

February 2014 emergency room visit; (3) she declined surgery because of the risks; (4) “only

part of the plaintiff’s impairment is being introduced” but her four impairments should be

considered; and (5) the ALJ erred by making his decision “on opinions not facts.” Id. The

Commissioner argues Plaintiff’s objections fail because the Federal Rules of Evidence (such as

hearsay and the best evidence rule, as cited by Plaintiff) do not apply in Social Security

administrative proceedings, and the ALJ did not err but advanced a rational interpretation of the

evidence that should not be overturned. ECF No. 60.



3
  The court notes this case was properly assigned according to the Federal District Court
procedures. A state court, such as one in Colleton County, does not have jurisdiction over Social
Security appeals.
4
 Plaintiff quibbles with many of the facts recited in the Report. ECF No. 56 at 7 (Plaintiff states
she was being treated at S.C. Vocational Rehabilitation Department of Walterboro, not
Columbia), 8 (Report “[made] it appear as if the Plaintiff was a student attending Trident
Technical School, when I was attending continuing education at Trident Technical College
Program in medical assisting.”). However, none of these issues affects the outcome of the case,
as the court has completed a de novo review of the record prior to reaching its decision.

                                                5
       After reviewing the record de novo, the court overrules Plaintiff’s objections. Although

Plaintiff argues she is under a disability, this is the ultimate question for the ALJ to determine.

To that end, Plaintiff argues the ALJ made the disability determination “on opinions not facts”;

however, the court agrees with the Magistrate Judge the ALJ applied the correct legal standards

and the decision is supported by substantial evidence. The court further agrees the ALJ may

consider otherwise pertinent evidence that may have been excluded in a court proceeding based

on a strict interpretation of the Federal Rules of Evidence.

       Plaintiff argues the ALJ did not consider all her impairments, urging the following

impairments were not considered: “1) strain and sprain rotator cuff, 2) strain and sprain thoracic

spine, 3) degeneration of cervical intervertebral and 4) degeneration of lumbar spine with grade 1

retrolisthesis of L5 on S1, scoliosis.”5       However, it is clear the ALJ considered these

impairments, as he found cervical and lumbar generative disc disease, fibromyalgia, and history

of left rotator cuff surgery were severe impairments. R. at 22. Further, although the Magistrate

Judge may not have summarized every medical record in the recitation of the facts, his lengthy

discussion of the facts and findings by the ALJ show consideration of these impairments.

       Finally, Plaintiff’s argument regarding her reasons for declining surgery fails.        The

surgery is not the only instance of Plaintiff’s failing to follow through with treatment



5
  To the extent Plaintiff complains these impairments were not considered by Drs. Stovall and
Bethea, the court agrees with the Magistrate Judge those impairment ratings were done in the
course of Plaintiff’s previous worker’s compensation claim and are outside the time period of
this review. See ECF No. 43 at 22-23.

                                                 6
recommendations: the ALJ also cited failure to take medications, failure to continue conservative

treatment (injections and physical therapy) for her low back and leg pain, and noted this

continued failure to follow treatment recommendations suggests her symptoms may not have

been as serious as alleged. R. at 25. The court finds the correct legal standard was applied by

the ALJ in considering Plaintiff’s noncompliance with recommended treatment.

                                              Conclusion

       For the reasons set forth above, the court adopts the Report and Recommendation of the

Magistrate Judge and affirms the decision of the Commissioner.

       IT IS SO ORDERED.

                                                           s/Cameron McGowan Currie
                                                           CAMERON MCGOWAN CURRIE
                                                           Senior United States District Judge
Columbia, South Carolina
November 8, 2018




                                               7
